FILED
                            NOT FOR PUBLICATION                             SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10270

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00328-HDM

 v.
                                                 MEMORANDUM*
MARQUEE MUNERLYN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Marquee Munerlyn appeals from the district court’s judgment and

challenges the 240-month sentence imposed following his guilty-plea conviction

for bank robbery, in violation of 18 U.S.C. § 2113(a). We dismiss.

      Munerlyn contends that the district court erred by denying an adjustment for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
acceptance of responsibility under U.S.S.G. § 3E1.1. The government argues that

this appeal should be dismissed based on an appeal waiver contained in the plea

agreement. Munerlyn responds that the appeal waiver cannot be enforced because

the government breached the plea agreement by refusing to recommend an

adjustment for acceptance of responsibility. We review de novo whether to

enforce an appeal waiver. See United States v. Watson, 582 F.3d 974, 981 (9th Cir.

2009). The plea agreement obligated the government to recommend an adjustment

for acceptance of responsibility only if Munerlyn refrained from making false

statements concerning conduct relevant to the offense. Because Munerlyn made

false statements concerning the relevant conduct of his coschemers, the

government did not breach the plea agreement. See United States v. Rutledge, 28
F.3d 998, 1002 (9th Cir. 1994) (denial of adjustment for acceptance of

responsibility is appropriate if defendant falsely denies relevant conduct); see

also U.S.S.G. § 1B1.3(a)(1)(B) & cmt. n.2 (relevant conduct includes reasonably

foreseeable acts of coschemers). Accordingly, we dismiss this appeal in light of

the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                           2                                       14-10270